                            UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT


DANIEL E. CARPENTER and                        :
GRIST MILL CAPITAL, LLC,
                                               :
       Plaintiffs,                                     Docket No. 3:14CV741 (KAD)
                                               :
VS.
                                               :
LYNN ALLEN, CHERI GARCIA,
TIMOTHY CORSI, JOHN DOES 1-100,                :
and JANE DOES 1-100,
                                               :
       Defendants.                                     December 17, 2018

      UNITED STATES’ STATUS REPORT AND REQUEST TO CONTINUE STAY

       The United States, on behalf of Defendants Allen, Garcia and Corsi, hereby respectfully

files its status report in accordance with this Court’s previous Order. ECF #42. This pending

Bivens case primarily concerns the validity of search warrants that yielded evidence in the

criminal prosecution of the plaintiff, Daniel Carpenter. The related criminal case is styled United

States v. Daniel Carpenter, docket number 3:13CR226 (RNC). This Bivens case was initially

stayed by this Court on October 9, 2015, and the stay has been extended three times, as the

criminal case continued to remain pending. ECF #28, 40, 42. The most recent Order continuing

the stay in the instant case directed that the stay would continue until the related criminal case “is

resolved and judgment has been entered . . . The parties shall, however, file brief submissions

within fourteen days after the criminal case is resolved addressing whether the stay should be

lifted.” ECF #42. A criminal sentence was imposed upon Daniel Carpenter by this Court on
December 3, 2018. Docket number 3:13CR226 (RNC), ECF #400 1. On December 4, 2018,

Daniel Carpenter filed a Notice of Appeal in the criminal case. Docket No. 3:13CR226 (RNC),

ECF #397.

        Accordingly, the United States files its status report in compliance with the April 27,

2018 Order (ECF #42) in this case. The United States further requests that this Bivens case

continue to be stayed for the reasons set forth in this Court’s previous Orders (ECF #28, 40).

Counsel for the United States believes that a primary issue of Daniel Carpenter’s criminal appeal

will be the search warrants that are at issue in this case, and the suppression of evidence that

resulted from the execution of those search warrants.

                                                  Respectfully submitted,

                                                  John H. Durham
                                                  United States Attorney

                                                          /s/

                                                  Christine Sciarrino
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  157 Church Street -25th Floor
                                                  New Haven, Connecticut 06510
                                                  Tel. (203) 821-3780/Fax (203) 773-5315
                                                  Email: Christine.Sciarrino@usdoj.gov
                                                  Federal No. CT3393




1
 While sentence was imposed upon Daniel Carpenter by the Court on December 3, 2018, no judgment has been
entered on the Court’s docket as of December 17, 2018.
                                             Certification

       I hereby certify that on December 17, 2018, a copy of the foregoing Status Report was

filed electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to accept electronic filing on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                                                       /s/

                                                               Christine Sciarrino
                                                               Assistant United States Attorney
